Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  156214 & (28)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 156214
                                                                   COA: 337403
                                                                   Shiawassee CC: 15-007945-FH
  STEVEN ALLAN JACKSON,
           Defendant-Appellant.

  _________________________________________/

         By order of February 20, 2018, the prosecuting attorney was directed to answer
  the application for leave to appeal the June 2, 2017 order of the Court of Appeals. On
  order of the Court, the motion to extend time is GRANTED. The answer having been
  received, the application for leave to appeal is again considered and, pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Shiawassee Circuit Court for consideration of defendant’s claim regarding the trial
  court’s authority to order the collection of the $1,159 in costs and assessments. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2018
         p0523
                                                                              Clerk